Citation Nr: 0406162	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  02-10 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), and if so, whether service 
connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty for training from September 
1964 to February 1965 and on active duty from May 1968 to 
December 1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in February 2002 by the Wichita, 
Kansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied reopening the veteran's 
previously-denied claim of entitlement to service connection 
for PTSD.

The veteran's submission of additional evidence in an attempt 
to reopen his claim for service connection for PTSD also 
appears to constitute an attempt to reopen his claim of 
entitlement to service connection for residuals of shell 
fragment wounds of the left upper extremity, which claim was 
denied by a Board decision in June 1998.  That matter is 
referred to the RO for appropriate action.

This decision reopens the veteran's claim for service 
connection for PTSD and remands the issue of entitlement to 
service connection for PTSD to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran and his representative if further action is required 
on their part.


FINDINGS OF FACT

1.  An unappealed RO decision in December 1998 denied 
entitlement to service connection for PTSD.

2.  Additional evidence received since December 1998 is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for PTSD.




CONCLUSION OF LAW

Additional evidence received since December 1998 is new and 
material, and the claim of entitlement to service connection 
for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2003).

The evidence necessary to establish that a claimed stressor 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2003).  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1) (2003). 

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999), 
published at 65 Fed. Reg. 6,256, 6,258 (2000).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
A medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  See 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997).

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

During the pendency of the veteran's current appeal, the 
regulation pertaining to new and material evidence was 
revised.  See 66 Fed. Reg. 45630 (August 29, 2001).  The 
revised regulation applies only to claims filed on or after 
August 29, 2001, and does not apply to the veteran's claim 
filed prior to that date.  



Analysis

The RO denied entitlement to PTSD in a decision dated in 
December 1998.  The RO advised the veteran of that 
determination and of his appellate rights.  He did not appeal 
and the decision became final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2003).  

The evidence of record at the time of the unappealed December 
1998 RO decision included the veteran's service medical 
records and Department of Defense (DD) Form 214, the 
veteran's statements and hearing testimony, VA outpatient 
treatment notes and the report of a November 1998 VA 
psychiatric examination.

The DD Form 214 showed that the veteran received the Vietnam 
Service Medal, denoting service in the Republic of Vietnam, 
and that his military occupational specialty was a cook.  His 
service medical records were negative for any finding or 
diagnosis of a psychiatric disorder.

At a personal hearing in November 1996 the veteran testified 
that he sustained a shell fragment wound to the left shoulder 
from hostile fire in the fall of 1969 while stationed at a 
firebase in Vietnam.

At the VA psychiatric examination in November 1998, diagnoses 
on Axis I included PTSD.

The record in December 1998 also contained a June 1998 
decision of the Board, which denied the veteran's claim of 
entitlement to service connection for residuals of shell 
fragment wounds to the left upper extremity.  In that 
decision, the Board found as a fact that it was not shown 
that the veteran sustained a shell fragment wound of the left 
upper extremity in service.

The bases of the denial of service connection for PTSD by the 
RO in December 1998 were that the veteran did not engage in 
combat with the enemy in Vietnam and that his claimed in-
service stressors, to include sustaining a shell fragment 
wound to the left upper extremity from hostile fire, were not 
verified in order to support the diagnosis of PTSD.

The additional evidence received since December 1998 includes 
a copy of Department of the Army Form 20, a document entitled 
"327th Infantry Regiment History" (submitted by the 
veteran's representative), and, the report of a VA 
psychiatric examination in August 2001.  The veteran's DA 
Form 20 indicates that from April 15, 1969, to 
November 21, 1969, he was assigned to Headquarters and 
Headquarters Company, 2d Battalion, 327th Infantry, United 
States Army, Pacific.  The history of the 327th Infantry 
Regiment submitted by the veteran's representative states 
that the unit was deployed to Vietnam from July 1965 to 
December 1971 and, while in Vietnam, became engaged in 15 
campaigns.  At the VA psychiatric examination in August 2001, 
diagnoses on Axis I included PTSD.  The examiner stated that 
the diagnosis of PTSD was based on the "general stress of 
being in Vietnam" with the "dangers inherent in service 
there."

The Board finds that the additional evidence is new and, when 
considered together with the veteran's previous testimony and 
arguments relates to an unestablished fact, his exposure to 
hostile fire while stationed in Vietnam.  Such fact speaks to 
whether the veteran engaged in combat with the enemy and/or 
whether he has any verified stressor to support a diagnosis 
of PTSD and is necessary to substantiate his service 
connection claim.  As such, the additional evidence is also 
material and warrants reopening of the claim.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).  

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), and its implementing regulations, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003) are applicable to the veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board's decision herein above is completely favorable to 
the veteran such that no further action is required to comply 
with the VCAA and the implementing regulations prior to 
reopening the claim.  The evidence is, however, insufficient 
for appellate consideration of the claim on the merits, and, 
moreover, the RO has not had the opportunity for a de novo 
review.  Therefore, in order to afford the veteran due 
process, the reopened claim will undergo further 
consideration and development, as detailed in the REMAND 
herein below.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened.


REMAND

The evidence of record includes a diagnosis of PTSD 
attributed generally to the veteran's service.  The record 
does not, however, contain sufficient evidence to demonstrate 
either that the veteran served in combat with the enemy, or, 
that any of his claimed stressors actually occurred, to 
include his general account of having been subjected to enemy 
fire while stationed in Vietnam.  Thus, additional stressor 
development is necessary prior to Board consideration of the 
merits of this case.  Additionally, the RO has not had the 
opportunity to consider the veteran's reopened claim on a de 
novo basis and VA must ensure that the veteran has been 
properly notified of the nature of the additional evidence 
and information needed to support his claim, what evidence he 
is responsible for providing, and what evidence and 
information VA needs in order to obtain additional evidence 
on his behalf.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  VA should review the claims file and 
undertake any notification action 
required by 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002); 38 C.F.R. § 3.159(b) 
(2003), consistent with all governing 
legal authority.  Such action should, in 
any case, include informing the veteran 
of the evidence needed to substantiate 
his claim, and indicating whether the 
veteran should submit such evidence or 
whether VA will obtain and associate such 
evidence with the claims file, and 
requesting the veteran to submit all 
pertinent evidence in his possession.

2.  The RO should forward to the United 
States Armed Services Center for Research 
of Unit Records (USASCRUR) 7798 Cissna 
Road, Springfield, Virginia  22150, 
copies of the following:  the veteran's 
DD Form 214s and DA Form 20; his stressor 
statement received in January 1999; and 
the document entitled "327th Infantry 
Regiment History" submitted by his 
representative in January 2004.  The RO 
should request that USASCRUR provide 
information as to whether the veteran's 
claimed stressor of having sustained a 
shell fragment wound to the left upper 
extremity in Vietnam in the fall of 1969 
is verified by the official history of 
his assigned unit or by other official 
sources.  USASCRUR should also provide 
any information corroborating whether the 
veteran's unit was exposed to enemy fire 
while in Vietnam.  Any information 
obtained is to be associated with the 
claims file.  



3.  Following receipt of USASCRUR's 
report, and the completion of any 
additional development warranted or 
suggested by that agency, the RO should 
prepare a report detailing the nature of 
any combat action, or in-service 
stressful event, verified by USASCRUR.  
If no combat stressor has been verified, 
the RO should so state in its report.  
The RO should resolve any credibility 
issues at this time.  The report is then 
to be added to the claims file.

4.  If and only if a claimed in-service 
stressor is verified by USASCRUR or 
otherwise, the RO should arrange for the 
veteran to undergo a VA psychiatric 
examination.  The claims file, to include 
the stressor report completed by the RO, 
must be made available to and reviewed by 
the examiner.  The RO should notify the 
examiner that only the verified history 
detailed in the reports provided by 
USASCRUR and the RO's stressor report may 
be relied on in determining whether the 
veteran served in combat or was exposed 
to a stressor during service.  If the 
examiner believes that the diagnostic 
criteria for a diagnosis of PTSD have 
been met, and that such PTSD was caused 
by an in-service stressor, the examiner 
must identify which stressor detailed in 
USASCRUR's and/or the RO's report is 
responsible for the conclusion.  Any and 
all opinions expressed must be 
accompanied by a complete rationale.  

5.  After all indicated notification and 
development has been satisfactorily 
completed, the RO should readjudicate the 
veteran's service connection claim based 
on a consideration of all of the evidence 
of record.  If the decision remains 
adverse to the veteran, he and his 
representative should be provided with an 
appropriate supplemental statement of the 
case, to include citation to pertinent 
laws and regulations and a discussion of 
how such laws and regulations affect VA's 
decision, and an opportunity to respond 
thereto.  

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The purposes 
of this REMAND are to assist the veteran, to afford him due 
process of law, and to comply with the notice provisions of 
the VCAA.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  He 
does, however, have the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



